Citation Nr: 1136146	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-34 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for neurological disability, to include residuals of a paralytic episode on the left side of the body, claimed as due to an injury in service (claimed as head injury/concussion).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1987 to May 1991. He had additional periods of service with the U.S. Army Reserve, including from 1991 to 2003 (active duty for training (ACDUTRA) and inactive duty training (INACDUTRA)). This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In August 2007 a hearing was held before a decision review officer (DRO) at the RO and in September 2009 a Travel Board hearing was held before the undersigned; transcripts of the hearings are associated with the claims file.  In April 2010 the Board remanded the case for additional development.

In April 2011 the Board received additional evidence from the Veteran.  On review of the evidence the Board finds that it consists of duplicate copies of service treatment records (STRs) that were previously considered.  Therefore, the recently received records are not new, evidence, and need not be forwarded to the RO for initial consideration.  See Vogan v. Shinseki, 24 Vet. App. 159, 167 (2010); 38 C.F.R. § 20.1304 (2010).  


FINDING OF FACT

A head injury in service is not shown; a neurological disability was not manifested in service; and the preponderance of the evidence is against a finding that the Veteran's current neurological disability (traumatic brain injury and post concussion syndrome) is related to an event, injury, or disease in service.


CONCLUSION OF LAW

Service connection for a neurological disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A March 2005 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A May 2007 letter informed the Veteran of disability rating and effective date criteria.  An April 2011 supplemental statement of the case (SSOC) readjudicated the matter (curing any notice timing defect).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

Pursuant to the Board's April 2010 remand the RO sought an addendum opinion from the October 2005 VA examiner.  a May 2010 addendum to the October 2005 VA examination report is now associated with the claims file and the Board finds that there has been substantial compliance with its remand instructions.
  
The Veteran's STRs and pertinent postservice treatment records have been secured.  The RO arranged for a VA examination in October 2005 (and the above noted addendum in May 2010).  Together, the reports of these are adequate as the examiner considered the evidence of record and the reported history of the Veteran (including his lay report of an injury in service), conducted an examination of the Veteran, noted pertinent history and all findings necessary for a proper determination in the matter, and explained the rationale for the opinion offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

The Veteran submitted a response to a nexus opinion request from his primary care provider and has not identified any additional nexus evidence that is outstanding; he has been afforded ample opportunity to do so and/or supplement the record.  He has not identified any treatment record that contains any further nexus evidence and does not allege that there is any such evidence.  [He testified in September 2009 that a doctor had not commented on a nexus between his neurological disability and his service].  There is no identified pertinent evidence that remains outstanding.  VA's duty to assist is met.  

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of INACDUTRA during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); see also 38 C.F.R. § 3.6.  Specifically with respect to Reserve members, diseases or injuries incurred or aggravated while performing active duty for training (ACDUTRA) are eligible for service connection.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.
On April 1987 service entrance examination it was noted that the Veteran had hit his head against the ground while playing basketball in 1976 with no loss of consciousness and was seen in the emergency room with no sequelae.  

A November 1987 STR notes that the Veteran had a history of a paralytic episode of the left side of his body at age 16, status post a head injury, which resolved in two weeks.  The Veteran reported that he recently woke experiencing numbness of the right face and arm, which passed after 30 minutes.  The assessment was normal neurological examination with two prior episodes of "transient sensory and motor [illegible]."  An associated note lists an assessment of temporary paresthesias of unknown etiology.    

A December 1987 STR notes that the Veteran was seen for follow-up of two episodes of weakness and numbness on the right side.  Diagnostic studies were interpreted as normal.  Neurological evaluation was normal.    

On the Veteran's September 1996 Reserve entrance examination neurologic evaluation was normal.  In his Report of Medical History he denied a head injury, frequent or severe headache, and dizziness or fainting spells.  

A May 24, 1997 Illinois Traffic Crash Report notes that the Veteran was in a motor vehicle accident (MVA) that night.  

A May 27, 1997 private inpatient treatment record notes that the Veteran was discharged after being admitted for blunt head trauma.  

A July 1997 physician's statement notes that the Veteran's diagnosis was post concussive syndrome due to a head injury causing a coma.  A July 1997 insurance form (completed by the physician) notes that the Veteran had an MVA with head trauma causing dizziness and post concussive syndrome.  No past medical history was noted.  Symptoms included dizziness, poor balance and imbalance, and left sided weakness.  

In a March 2003 letter M.Z., M.D. noted that the Veteran was being treated for post concussion syndrome with symptoms of headache, neck pain, dizziness, ringing in the ears, poor concentration and memory, nausea, and emesis.  

On a March 2003 Reserve Annual Medical Certificate the evaluating physician noted that the Veteran had post concussion syndrome with occasional light headedness from a 1997 accident.  

On the Veteran's June 2003 Reserve separation examination neurologic evaluation was normal.  In his report of Medical History he noted that he sustained blunt trauma to the head in 1997 with headaches, dizziness, and unconsciousness for a day.  

An April 2005 letter from Dr. M.Z. notes that he treated the Veteran for post-concussion syndrome and complaints of on-going dizziness and head pain, feelings of being "off balance," and sleep difficulty. 

In September 2005 correspondence the Veteran related that he was in an accident on May 24, 1997 and was taken to Christ Hospital.  He noted that he was still in the Reserves at the time (in the 863rd ACO).  In an accompanying Report of Accidental Injury the Veteran noted (in response to a question of whether he was on military duty, authorized pass or leave, or absent without leave at the time of injury) that he was "in the Army Reserves." 

On October 2005 VA examination it was noted that in 1997 the Veteran was in a MVA and was thrown through the windshield, sustained head lacerations, and lost consciousness (possibly for a number of days).  He reported residual symptoms of chronic headaches with decreased cognition, concentration, and attention, as well as dizziness.  He denied any previous head injuries.  The diagnosis was mild traumatic brain injury (TBI) sustained in a car accident.  It was noted that the Veteran described both retrograde and anterograde amnesia suggestive of a moderate brain injury, and that his current presentation was consistent with a residual post concussive syndrome which was predominantly related to the 1997 head injury.  The examiner noted that cumulative head injuries could cause a greater degree of the syndrome, but that the Veteran's 1987 neurological examination did not document any residuals from his first head injury (if it occurred).  
 
December 2005 through July 2009 private outpatient treatment records note that the Veteran was treated for post concussion syndrome, light headedness, dizziness, and sensory motor peripheral neuropathy.  

At an August 2007 DRO hearing the Veteran testified that he was in an MVA in 1997 while in the Reserves and that he "believe[d]" that he had drills the weekend of his accident.  He reported that in 1987 he had an accident during jump school and experienced dizziness and numbness on the right side.  He noted that the numbness in his arms and legs and light headedness continued to the present day and that the 1997 MVA compounded his problems.  

On his November 2008 VA Form 9 (Substantive Appeal) the Veteran reported that in November 1987 he fell and hit his head while landing in a parachute jump and that he had numbness in his arms and legs from the incident.  He added that he experienced lightheadedness and concentration difficulties.   

At the September 2009 Travel Board hearing the Veteran testified that during jump school he landed and hit his head on the ground in 1987, which caused left sided numbness and blurred vision for 24 hours, then on and off.  He noted that after service his body would "go numb" once per week.  He noted that after his car accident the numbness on his left side, blurred vision, and headaches came more often and increased in severity.  

In a September 2009 letter Dr. M.Z. noted that the Veteran reported that he had injuries when he was 16 years old and again in 1987 and 1997 and that it was undetermined whether they had anything to do with his underlying condition.  

In a May 2010 addendum to the October 2005 VA examination report, the examiner noted that he paid specific attention to the Veteran's hearing testimony and that the Veteran had a reported head injury at age 16 (before service) that was associated with some left sided weakness, that he did not find any documentation of a severe head injury in service during airborne training, and that in 1997 the Veteran had an MVA with head trauma.  He opined that it was not at least as likely as not that the Veteran's TBI was due to pre-military or service related injuries and that it was at least as likely as not that his TBI was related to the post-military MVA in 1997.  He explained further that although the Veteran did have a head injury before service it appeared to have been mild and most likely was not a factor contributing to his current condition and that the head injury in 1997 was a very serious injury that was the most likely cause of his present condition.          

At the outset, the Board notes that at the August 2007 DRO hearing the Veteran testified that he "believed" that he had "weekend drill" the weekend of his MVA (May 24, 1997).  The crash occurred on a Saturday morning just after midnight.  See May 1997 Illinois Traffic Crash Report.  A review of his Reserve personnel file does not reflect that he was on INACDUTRA, ACDUTRA, or any other Reserve duty at that time.  His later correspondence indicates that he was "in the Reserves" at the time of the accident, and when specifically asked (on a Report of Accidental Injury) if he was on "military duty" at the time of the May 1997 MVA, he wrote "in the Army Reserves."  He has apparently abandoned a contention that he was on active duty in 1997, as his later correspondence and testimony (at the September 2009 Travel Board hearing) contain no mention that he was on weekend drill at the time.  It is not shown that he was on any form of active duty at the time of the 1997 MVA, and service connection for residuals of the trauma he sustained at the time on the basis that they were incurred in the line of duty is not warranted.  

The more recent focus of the Veteran's service connection claim has been his allegation that he was injured in a parachute jump in service in 1987, which contributed to his current neurological deficits. 

While his STRs show that in November 1987 he had two episodes of paresthesias of the right face and arm of unknown etiology (and was no longer suitable for "airborne"), those records note only his pre-service incident of head trauma, and do not contain any mention of a superimposed injury in 1987 (which would be expected had such occurred).  He was treated conservatively and the problems were apparently acute and resolved (follow-up treatment noted a normal neurologic evaluation and negative diagnostic testing), with no chronic pathology or disability noted.  On September 1996 Reserve entrance examination the Veteran's neurological evaluation was normal.  He specifically denied a head injury [despite previous history to the contrary], frequent or severe headache, and dizziness or fainting spells.  It was not until after the 1997 MVA that the Veteran began to report a head injury and post concussion symptoms.  Accordingly, service connection for a neurological disability on the basis that such became manifest in service and persisted is not warranted.  

Regarding the Veteran's August 2007 DRO hearing and September 2009 Travel Board hearing testimony that in 1987 he had a jump school accident where he hit his head on the ground and experienced dizziness and numbness on the right side and that numbness in his arms and legs, light headedness, and blurred vision continued (on and off) from that time to the present day, the Board finds such report to be inconsistent with contemporaneous and interim clinical data, compensation-driven, and not credible.  It is not in dispute that he had some neurological symptoms in 1987.  However, there was no mention of trauma in service at the time and the complaints were attributed to the previously reported pre-service injury.  

Notably, on September 1996 Reserve entrance examination the Veteran denied a history of head injury, frequent or severe headache, and dizziness or fainting spells, and there were no complaints of numbness, light headedness, blurred vision, or similar symptoms.  Hence, to establish service connection for a neurological disability the Veteran must show (through competent evidence) that such disability is otherwise related to his active service (e.g. that the complaints noted during service reflect that some residuals of his pre-service injury were aggravated during service).  That is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).   

The Board notes that the Veteran has presented statements from his private provider in support of his claim.  However, that provider (Dr. M.Z.) noted that the Veteran reported that he had injuries when he was 16 years old and again in 1987 and 1997 and that it was undetermined whether they had anything to do with his underlying condition.  This is essentially a non-opinion and weighs neither in favor of nor against the Veteran's claim.    

The only competent and probative evidence that directly addresses the matter of a nexus between the Veteran's current neurological disability and his active service is the opinion of the October 2005 VA examiner (with May 2010 addendum).  He opined that it was not at least as likely as not that the Veteran's current TBI was due to pre-military or service related injuries and that it was at least as likely as not that his TBI was related to the post-military MVA in 1997.  He explained that the Veteran's 1987 neurological examination did not document any residuals from his pre-service head injury (if it occurred) and implicitly found that any injury leading to such treatment (the Veteran's reported parachute jump injury) did not constitute a severe head injury in service (as alleged by the Veteran).  He noted that the Veteran's current presentation was consistent with a residual post concussive syndrome and that the head injury in the MVA in 1997 was a very serious injury that was the most likely cause of the Veteran's present condition.  As the opinion is by a medical professional competent to provide it, and explains the underlying rationale (citing to medical evidence), it is probative evidence in this matter.  As there is no medical evidence to the contrary, the Board finds it persuasive.  

The Board particularly finds the examiner's opinion to be more probative than the Veteran's lay assertions (of causality).  As was noted above, the Veteran's accounts of continuity of symptoms since an undocumented injury in 1987 are not credible.  And in the absence of continuity of symptoms the matter of a nexus between current neurological disability (TBI) and his complaints in service is a complex medical question beyond resolution by lay observation.  See Jandreau, 492 F. 3d at 1377.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule does not apply; the claim must be denied.




ORDER

Service connection for a neurological disability (claimed as residuals of head trauma in service) is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


